Citation Nr: 0619109	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-32 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1969 
to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO), that denied the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder. 

In May 2006, the veteran appeared at the RO for a Video 
Conference hearing before the undersigned Veterans Law Judge 
in Washington, DC.  The transcript of that hearing has been 
associated with the claims file.  The case is now ready for 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

VA Medical Center (VAMC) outpatient treatment records dated 
from August 2003 through December 2004 document the diagnosis 
and treatment of the veteran for several psychiatric 
disorders, including adjustment disorder with disturbance of 
conduct, alcohol dependence in partial remission, depression, 
and post-traumatic stress disorder.  The veteran served on 
active duty in the Republic of Vietnam during the Vietnam 
War.  He claims that his principal duty was that of a radio 
operator in an artillery battalion, but that he also served 
as a bunker guard three times a week and a driver once a 
month, transporting a general to various fire support bases.  
It is his contention that he experienced stressful events 
during his tour in Vietnam that included being subjected to 
frequent rocket and mortar attacks.  He has also alleged that 
one of the most stressful events that he experienced involved 
a mistake that he and his artillery unit made in clearing 
coordinates for an artillery mission which resulted in the 
death of a fellow soldier.  The veteran has provided some 
detailed narratives, both in writing and at his hearing 
before the Board, concerning his experiences in Vietnam as 
well as the specific artillery incident noted above.  At his 
hearing before the Board, he provided the name of a soldier 
who he believes may have been the victim of his unit's 
mistake.  

No attempt has been made to verify the authenticity of the 
veteran's general or specific claims pertaining to his 
alleged stressors.  The VA is not bound to accept the 
veteran's uncorroborated accounts of alleged stressors during 
service, nor is the VA required to accept unsubstantiated 
opinions that the alleged post-traumatic stress disorder had 
its origin in service.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  However, an attempt to obtain verification of the 
veteran's stressful incident must be made.  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If the alleged stressful 
incidents can be corroborated, the prospect would arise of 
affording the veteran a VA examination for the purpose of 
ascertaining whether he has post-traumatic stress disorder or 
any other psychiatric disorder that can be related to his 
period of service.  

Accordingly, the case is REMANDED to the RO through the AMC 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The AMC should request again from the 
veteran a statement containing as much 
detail as possible regarding the claimed 
stressor or stressors during service.  He 
should be asked again to provide specific 
details of each claimed stressful 
incident during service, such as dates, 
places, detailed descriptions of events, 
duty assignments, and names and other 
identifying information concerning any 
individuals involved in the events.  He 
should be told that the information is 
necessary and crucial to obtain 
supportive evidence of the claimed 
stressful event(s).

3.  Regardless of the response from the 
veteran, the AMC should review the claims 
file, including the Board hearing 
transcript, and compile a list of the 
veteran's claimed stressors, in as much 
detail as possible, and then submit the 
information, along with any needed 
documentation and a copy of the veteran's 
service personnel records, to the U. S. 
Army and Joint Services Records Research 
Center (JSRRC) (formerly USASCURR), 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802, and request verification of 
the claimed in-service stressors.  Any 
additional sources of confirmation of the 
veteran's claimed stressors should also 
be obtained.  

4.  Following the above, the AMC must 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor or stressors actually occurred.  
If the AMC determines that the record 
establishes the existence of an 
in-service stressor or stressors, the AMC 
must specifically identify the 
stressor(s) established by the record.  

5.  Thereafter, if, but only if, the AMC 
determines that there is credible 
supporting evidence that an in-service 
stressor or stressors actually occurred, 
the veteran should be accorded an 
examination by a psychiatrist to 
determine whether he has post-traumatic 
stress disorder as a result of a stressor 
or stressors that have been shown to have 
actually occurred.

The AMC must specify for the examiner the 
in-service stressor or stressors that it 
determines are established by the record, 
and the examiner should consider only the 
verified stressor(s) for the purpose of 
determining whether the veteran has post-
traumatic stress disorder as a result of 
a stressor(s) in service.  In addition, 
the examiner should address whether the 
stressor(s) determined by the AMC to have 
actually occurred was or were sufficient 
to produce post-traumatic stress 
disorder, and whether there is a link 
between the current symptoms and the 
stressor or stressors specified by the 
AMC as established by the record.  If 
PTSD is not diagnosed, but another 
psychiatric disorder is, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
psychiatric disorder found is related to 
the veteran's period of service.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the veteran's claim.  If any 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case, which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue on appeal.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AMC; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim of entitlement to service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

